                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ALLSTATE PROPERTY AND               :
CASUALTY INSURANCE CO.              :
a/s/o Joseph and Joan Holoman,      :
                      Plaintiff,    :
                                    :                    Civil No. 5:20-cv-01834-JMG
                  v.                :
                                    :
DYNAMIC SOLUTIONS WORLDWIDE, :
LLC, et al.                         :
                  Defendants.       :
____________________________________

                                              ORDER

       AND NOW, this 7th day of May, 2021, upon consideration of Plaintiff’s Motion to

Preclude (ECF No. 56) and Defendant’s Response in Opposition to Plaintiff’s Motion (ECF No.

57), and for the reasons set forth in the accompanying Memorandum, IT IS HEREBY

ORDERED as follows:

       1. Plaintiff’s Motion to Preclude is GRANTED;

       2. Defendant shall pay the reasonable expenses associated with Plaintiff’s production and

          filing of the instant Motion pursuant to Fed. R. Civ. P. 37(c)(1)(A);

       3. Defense counsel shall certify to the Court that he has produced a copy of this Order to

          his client within ten (10) days of the entry of this Order.


                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge
